Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 1 of 19                PageID #: 929




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


DEREK TYLER SMITH,                         :

       Plaintiff,                          :

vs.                                        :      CA 20-0288-MU

ANDREW M. SAUL,                            :
Commissioner of Social Security,
                                           :
       Defendant.


                        MEMORANDUM OPINION AND ORDER

       Plaintiff Derek Tyler Smith brings this action, pursuant to 42 U.S.C. §§ 405(g)

and 1383(c)(3), seeking judicial review of a final decision of the Commissioner of Social

Security denying his claims for a period of disability, disability insurance benefits, and

supplemental security income. The parties have consented to the exercise of jurisdiction

by the Magistrate Judge, pursuant to 28 U.S.C. § 636(c), for all proceedings in this

Court. (Docs. 15 & 16 (“In accordance with provisions of 28 U.S.C. §636(c) and

Fed.R.Civ.P. 73, the parties in this case consent to have a United States magistrate

judge conduct any and all proceedings in this case, . . . order the entry of a final

judgment, and conduct all post-judgment proceedings.”)). Upon consideration of the

administrative record, Plaintiff’s brief, the Commissioner’s brief, and the oral arguments

of the parties, the Court concludes that the Commissioner’s decision denying benefits

should be affirmed.1


       1
              Any appeal taken from this memorandum opinion and order and judgment shall
be made to the Eleventh Circuit Court of Appeals. (See Docs. 15 & 16 (“An appeal from a
(Continued)
Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 2 of 19                    PageID #: 930




                                 I. Procedural Background

       Plaintiff protectively filed applications for disability insurance benefits and

supplemental security income on June 22, 2016,2 alleging disability beginning on March

6, 1992. (Compare Doc. 9, PageID. 79 with id., PageID. 344-51). Smith’s claims were

initially denied on August 2, 2016 (id., PageID. 208-09 & 242-53) and, following

Plaintiff’s September 27, 2016 request for a hearing before an Administrative Law

Judge (“ALJ”) (id., PageID. 254-56), a hearing was initially conducted before an ALJ on

April 18, 2018 (see id., PageID. 176-86), with a supplementary hearing being held on

May 15, 2019 (id., PageID. 101-64).3 On June 4, 2019, the ALJ issued a decision

finding that the claimant was not disabled and therefore, not entitled to social security

benefits. (Id., PageID. 79-94). The ALJ determined at the fifth step of the five-step

sequential evaluation process that Smith retains the residual functional capacity to

perform sedentary work and, more specifically, those sedentary jobs identified by the

vocational expert (“VE”) at the supplemental administrative hearing conducted on May

15, 2019. (Compare id., PageID. 23 & 93-94 with id., PageID. 160-63). On June 20,

2019, the Plaintiff appealed the ALJ’s unfavorable decision to the Appeals Council (see

id., PageID. 279-81); the Appeals Council denied Smith’s request for review on April 29,


judgment entered by a magistrate judge shall be taken directly to the United States court of
appeals for this judicial circuit in the same manner as an appeal from any other judgment of this
district court.”)).
       2
                On January 18, 2017, the Social Security Administration published revisions to its
regulations which apply to claims filed on or after March 27, 2017. See, e.g., Lee v. Saul, 2020
WL 5413773, *5 (M.D. Ala. Sept. 9, 2020). Given the protective filing date of Reese’s
applications of March 23, 2017, the revisions to the Commissioner’s regulations are not
applicable in this case.
       3
             At the supplemental hearing, Smith amended his alleged onset date to June 22,
2016. (Compare id., PageID. 79 with id., PageID. 103-04).


                                                2
Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 3 of 19               PageID #: 931




2020 (id., PageID. 63-65). Thus, the hearing decision became the final decision of the

Commissioner of Social Security.

       Plaintiff alleges disability due to Lyme disease, agoraphobia with panic attacks,

mood disorders, bipolar disorder, anxiety disorder, infective myositis, fatigue,

headaches, and history of substance abuse disorder. The Administrative Law Judge

(ALJ) made the following relevant findings:

       3.    The claimant has the following severe impairments: Lyme
       disease; agoraphobia with panic attacks; mood disorders; bipolar
       disorder; anxiety disorder; infective myositis; fatigue; headaches;
       and history of substance abuse disorder (20 CFR 404.1520(c) and
       416.920(c)).
                                .      .      .

       4.     The claimant does not have an impairment or combination of
       impairments that meets or medically equals the severity of one of the
       listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20
       CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
       416.926).

                                   .      .       .

       5.     After careful consideration of the entire record, the
       undersigned finds that the claimant has the residual functional
       capacity to perform sedentary work as defined in 20 CFR 404.1567(a)
       and 416.967(a) except that the claimant can occasionally climb
       ramps, stairs, ladders, ropes, and scaffolds; and can occasionally
       stoop, kneel, crouch, and crawl. The claimant’s ability to understand,
       remember, and apply information and concentrate, persist, and
       maintain pace is limited to performing simple and routine tasks, and
       his ability to use judgment is limited to simple work-related
       decisions. The claimant can interact with supervisors, coworkers,
       and the public occasionally, and can deal with occasional changes in
       a routine work setting.

                                   .      .       .


       6.   The claimant is unable to perform any past relevant work (20
       CFR 404.1565 and 416.965).



                                              3
Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 4 of 19               PageID #: 932




                                  .      .       .


      7.    The claimant was born on March 6, 1992 and was 24 years old,
      which is defined as a younger individual age 18-44, on the alleged
      disability onset date (20 CFR 404.1563 and 416.963).

      8.    The claimant has at least a high school education and is able
      to communicate in English (20 CFR 404.1564 and 416.964).

      9.     Transferability of job skills is not material to the determination
      of disability because using the Medical-Vocational Rules as a
      framework supports a finding that the claimant is “not disabled,”
      whether or not the claimant has transferable job skills (See SSR 82-
      41 and 20 CFR Part 404, Subpart P, Appendix 2).

      10.     Considering the claimant’s age, education, work experience,
      and residual functional capacity, there are jobs that exist in
      significant numbers in the national economy that the claimant can
      perform (20 CFR 404.1569, 404.1569a, 416.969, and 416.969a).

                                  .      .       .

      11.    The claimant has not been under a disability, as defined in
      the Social Security Act, from June 22, 2016, through the date of this
      decision (20 CFR 404.1520(g) and 416.920(g)).

(Doc. 9, PageID. 82, 83, 85, 92, 93 & 94 (emphasis in original)).

                    II. Standard of Review and Claims on Appeal

      In all Social Security cases, an ALJ utilizes a five-step sequential evaluation:

      to determine whether the claimant is disabled, which considers: (1)
      whether the claimant is engaged in substantial gainful activity; (2) if not,
      whether the claimant has a severe impairment; (3) if so, whether the
      severe impairment meets or equals an impairment in the Listing of
      Impairments in the regulations; (4) if not, whether the claimant has the
      RFC to perform her past relevant work; and (5) if not, whether, in light of
      the claimant’s RFC, age, education and work experience, there are other
      jobs the claimant can perform.




                                             4
Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 5 of 19                 PageID #: 933




Watkins v. Commissioner of Social Sec., 457 Fed. Appx. 868, 870 (11th Cir. Feb. 9,

2012)4 (per curiam) (citing 20 C.F.R. §§ 404.1520(a)(4), (c)-(f), 416.920(a)(4), (c)-(f);

Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004)) (footnote omitted). The

claimant bears the burden, at the fourth step, of proving that he is unable to perform his

previous work. Jones v. Bowen, 810 F.2d 1001 (11th Cir. 1986). In evaluating whether

the claimant has met this burden, the examiner must consider the following four factors:

(1) objective medical facts and clinical findings; (2) diagnoses of examining physicians;

(3) evidence of pain; and (4) the claimant’s age, education and work history. Id. at

1005. Although “a claimant bears the burden of demonstrating an inability to return to

his past relevant work, the [Commissioner of Social Security] has an obligation to

develop a full and fair record.” Schnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987)

(citations omitted). If a plaintiff proves that he cannot do her past relevant work, as here,

it then becomes the Commissioner’s burden—at the fifth step—to prove that the plaintiff

is capable—given his age, education, and work history—of engaging in another kind of

substantial gainful employment that exists in the national economy. Phillips, supra, 357

F.3d at 1237; Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999), cert. denied, 529

U.S. 1089, 120 S.Ct. 1723, 146 L.Ed.2d 644 (2000); Sryock v. Heckler, 764 F.2d 834,

836 (11th Cir. 1985).

       The task for the Magistrate Judge is to determine whether the Commissioner’s

decision to deny claimant benefits is supported by substantial evidence. Substantial

evidence is defined as more than a scintilla and means such relevant evidence as a



       4
               “Unpublished opinions are not considered binding precedent, but they may be
cited as persuasive authority.” 11th Cir.R. 36-2.


                                              5
Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 6 of 19                    PageID #: 934




reasonable mind might accept as adequate to support a conclusion. Richardson v.

Perales, 402 U.S. 389, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971). “In determining whether

substantial evidence exists, we must view the record as a whole, taking into account

evidence favorable as well as unfavorable to the Commissioner’s] decision.” Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986).5 Courts are precluded, however, from

“deciding the facts anew or re-weighing the evidence.” Davison v. Astrue, 370 Fed.

Appx. 995, 996 (11th Cir. Apr. 1, 2010) (per curiam), citing Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005). And “[e]ven if the evidence preponderates against the

Commissioner’s findings, [a court] must affirm if the decision reached is supported by

substantial evidence.” Id., citing Crawford v. Commissioner of Social Security, 363 F.3d

1155, 1158-1159 (11th Cir. 2004).

       On appeal to this Court, Smith asserts two reasons the Commissioner’s decision

to deny her benefits is in error (i.e., not supported by substantial evidence): (1) the ALJ

committed reversible error, in violation of 20 C.F.R. §§ 404.1527(d) and 416.927(d), in

failing to assign controlling weight to the opinions of treating physicians Dr. Guido

Ludergnani and Dr. Jonathan Forester and, instead, adopting his own medical opinion

in violation of SSR 96-2p; and (2) the ALJ erred in failing to properly evaluate the

opinions two nurse practitioners, Scott Durrance and Leif Erik Sternung under 20 C.F.R.

§§ 404.1513, 404.1527, 416.913 & 416.927, as he rejected them because they were not

derived from an acceptable medical source instead of evaluating them as opinions from




       5
               This Court’s review of the Commissioner’s application of legal principles,
however, is plenary. Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987).


                                                6
Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 7 of 19               PageID #: 935




other medical sources. The undersigned considers both of these assignments of error

together.

       A. Opinion Evidence. “Weighing the opinions and findings of treating,

examining, and non-examining physicians is an integral part of the process for

determining disability.” Kahle v. Commissioner of Social Security, 845 F.Supp.2d 1262,

1271 (M.D. Fla. 2012). In general, “the opinions of examining physicians are given more

weight than those of non-examining physicians, treating physicians are given more

weight than those of physicians who examine but do not treat, and the opinions of

specialists are given more weight on issues within the area of expertise than those of

non-specialists.” McNamee v. Social Security Administration, 164 Fed.Appx. 919, 923

(11th Cir. 2006). In assessing the medical evidence, “[t]he ALJ must state with

particularity the weight given to different medical opinions and the reasons therefor[,]”

Romeo v. Commissioner of Social Security, 686 Fed.Appx. 731, 732 (11th Cir. 2017)

(citing Winschel v. Commissioner of Social Security, 631 F.3d 1176, 1179 (11th Cir.

2011)), and the ALJ’s stated reasons must be legitimate and supported by the record,

see Tavarez v. Commissioner of Social Security, 638 Fed.Appx. 841, 847 (11th Cir.

Jan. 7, 2016) (finding that the “ALJ did not express a legitimate reason supported by the

record for giving [the consulting physician’s] assessment little weight.”); compare id. with

Nyberg v. Commissioner of Social Security, 179 Fed.Appx. 589, 590-591 (11th Cir. May

2, 2006) (unpublished) (recognizing that an ALJ “’must specify what weight is given to a

treating physician’s opinion and any reason for giving it no weight, and failure to do so is

reversible error.’”).




                                             7
Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 8 of 19                    PageID #: 936




       “When weighing each medical opinion,6 the ALJ must consider whether the

doctor has examined the claimant; the doctor’s relationship with the claimant; the

medical evidence supporting the doctor’s opinion; how consistent the doctor’s opinion is

with the record as a whole; and the doctor’s specialization.” Muniz v. Commissioner of

Social Security, 716 Fed.Appx. 917, 919 (11th Cir. Nov. 27, 2017), citing 20 C.F.R. §

416.927(c) (footnote added); see also Jacks v. Commissioner, Social Security

Administration, 688 Fed.Appx. 814, 819 (11th Cir. May 23, 2017) (“The ALJ must

consider a number of factors in determining how much weight to give to each medical

opinion, including whether the doctor has examined the claimant, the medical evidence

and explanation supporting the doctor’s opinion, and how consistent the doctor’s

‘opinion is with the record as a whole.’” (citations omitted)). “These factors apply to both

examining and non-examining physicians.” Huntley v. Social Security Administration,

Commissioner, 683 Fed.Appx. 830, 832 (11th Cir. Mar. 29, 2017) (citations omitted).

      When considering an examining, non-treating medical opinion, “[t]he more
      a medical source presents relevant evidence to support an opinion,
      particularly medical signs and laboratory findings, the more weight [the
      administrative law judge] will give that opinion. The better an explanation a
      source provides for an opinion, the more weight [the administrative law
      judge] will give that opinion.” Moreover, “because nonexamining sources
      have no examining or treating relationship with [the applicant], the weight
      [the administrative law judge] will give their opinions will depend on the
      degree to which they provide supporting explanations for their opinions.” In
      addition, “the more consistent an opinion is with the record as a whole, the
      more weight [the administrative law judge] will give to that opinion.”



       6
               “Medical opinions are statements from acceptable medical sources that reflect
judgments about the nature and severity of [a claimant’s] impairment(s), including [a claimant’s]
symptoms, diagnosis and prognosis, what [a claimant] can still do despite impairment(s), and [a
claimant’s] physical or mental restrictions.” 20 C.F.R. § 416.927(a)(1).




                                                8
Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 9 of 19                 PageID #: 937




Id. at 832-33 (internal citations omitted; footnote added). A panel of the Eleventh Circuit

has determined that an “ALJ is not required to explicitly address each” of the factors set

forth in § 416.927(c), see Lawton v. Commissioner of Social Security, 431 Fed.Appx.

830, 833 (11th Cir. June 22, 2011), and that the core inquiry is whether “good cause”

exists for rejecting particular medical opinions, see id.

       Good cause is shown when the: “(1) treating physician’s opinion was not
       bolstered by the evidence; (2) evidence supported a contrary finding; or
       (3) treating physician’s opinion was conclusory or inconsistent with the
       doctor’s own medical records.” Phillips v. Barnhart, 357 F.3d 1232, 1241
       (11th Cir. 2004). Where the ALJ articulate[s] specific reasons for failing to
       give the opinion of a treating physician controlling weight, and those
       reasons are supported by substantial evidence, there is no reversible
       error. Moore [v. Barnhart], 405 F.3d [1208,] 1212 [(11th Cir. 2005)].

Gilabert v. Commissioner of Social Sec., 396 Fed.Appx. 652, 655 (11th Cir. Sept. 21,

2010) (per curiam).

       In addition to the foregoing, it is clear that nurse practitioners are not “acceptable

medical sources,” see, e.g., 20 C.F.R. §§ 404.1513(a), 416.913(a), and, therefore, they

“are weighed the same as any other lay witness.” McBride v. Berryhill, 2017 WL

2313008, *4 (S.D. Ga. Apr. 21, 2017) (citations omitted), report and recommendation

adopted, 2017 WL 2312991 (S.D. Ga. May 26, 2017).

       And all that is required of an ALJ regarding non-medical source evidence
       is that the evidence be considered. See 20 C.F.R. §§ 416.926, 416.926a,
       416.927, 416.919. There is no requirement that an ALJ give any particular
       amount of weight to non-medical source evidence. See id.

               In rejecting lay witness testimony, the ALJ need only provide
       “arguably germane reasons” for dismissing the testimony, even if she
       does “not clearly link [her] determination to those reasons.” An ALJ may
       reject lay witness testimony if it is inconsistent with the record.

             The ALJ may “draw inferences logically flowing from the evidence.”
       Further, “i]f the ALJ gives germane reasons for rejecting testimony by one



                                              9
Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 10 of 19              PageID #: 938




       witness, the ALJ need only point to those reasons when rejecting similar
       testimony by a different witness.”

Id. at *4-5 & *5 (most internal citations omitted).

       With these principles in mind, the undersigned considers whether the ALJ

improperly considered the opinion evidence in this case. The ALJ analyzed the opinion

evidence from physicians and other sources (about which Plaintiff makes reference) in

the following manner:

       As for the opinion evidence, the undersigned gives little weight to the April
       2017 opinions [of] L. Erik Sternung, ARNP and Guido Ludergnani, M.D.,
       two of the claimant’s treatment providers. They opined that the claimant
       has extreme limitations in the ability to interact appropriately with the
       general public, coworkers, and peers; to understand, remember, and carry
       out complex instructions; maintain attention and concentration for
       extended periods; to perform at a consistent pace without an
       unreasonable number and length of rest periods; to respond to customary
       work pressures; and in his ability to complete a normal workday and
       workweek without interruptions from psychologically based symptoms.
       They further opined that the claimant had marked limitations in his ability
       to ask simple questions or request assistance; to understand, remember,
       and carry out simple instructions; to understand, remember, and carry out
       repetitive tasks; to perform activities within a schedule, maintain regular
       attendance, and be punctual within customary tolerances; to sustain a
       routine without supervision; to make simple work-related decisions; to
       respond appropriately to supervision; to respond appropriately to changes
       in a work setting; and to be aware of normal hazards and take appropriate
       precautions. They further opined that the claimant has an extreme
       estimated degree of deterioration in his personal habits, and a marked
       constriction of interests [] in his daily activities.

       No support is provided for these significant limitations. Indeed, these
       opinions are wholly inconsistent with the overall evidence of record, which
       show improved mental functioning when the claimant is compliant with his
       medication and is not taking illegal substances. Furthermore, these
       opinions are inconsistent with the claimant’s reported activities of daily
       living during the period of adjudication, which include doing chores around
       the house, attending church, working a part-time job, and taking online
       courses. Finally, Erik Sternung is a nurse practitioner, and therefore not a
       medically acceptable source. There was minimal indication in the record
       that Dr. Ludergnani had regular contact with the claimant. As the opinions
       outlined above are unsupported by clinical evidence and inconsistent with

                                              10
Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 11 of 19                 PageID #: 939




       both the medical record and the claimant’s reported activities of daily
       living, the undersigned gives [them] little weight.

                                    .      .        .

       The undersigned also gives little weight to the opinion of Jonathan
       Forester, M.D., that the claimant cannot engage in any form of gainful
       activity on a repetitive, competitive and productive basis over an 8 hour
       workday, 40 hours a week, without missing more than 2 days of work per
       month or experiencing frequent interruptions to his work routine due to his
       symptoms. As an initial matter, this opinion is on an issue reserved to the
       Commissioner. Dr. Forester does not provide a function-by-function
       analysis of the claimant’s limitations, and what opinion he does render is
       based upon the subjective complaints of the claimant. Indeed, his opinion
       is not consistent with the medical evidence of record reflecting that the
       claimant was doing well with his treatment and exhibiting minimal
       symptoms. As there is no reasonable support given for Dr. Forester’s
       opinion and it is inconsistent with the overall evidence of record, the
       undersigned gives this opinion little weight.

                                    .      .        .

       The undersigned notes but gives little weigh[t] to the opinion of Louann
       Smith, the claimant’s mother. Mrs. Smith is not a medically acceptable
       source, and her opinion is not consistent with the claimant’s functioning or
       the other opinions found in the medical evidence of record. The
       undersigned similarly gives no weight to the opinions of the claimant’s
       other treatment provider, Scott Durrance, MSN, ARNP, found in Exhibit 5F
       and 20F, as this nurse practitioner is also not an acceptable medical
       source.

(Doc. 9, PageID. 89-90, 90-91 & 92 (internal citations omitted)).

       Initially, the undersigned finds the reasons offered by the ALJ for affording little

weight to the mental RFC opinions of Leif Erik Sternung, ARNP and Dr. Guido

Ludergnani supported by substantial evidence. As the Court sees it, the ALJ offered

three reasons for the “little weight” afforded the opinions of Sternung and Ludergnani:

(1) no clinical support was provided for those significant limitations (in other words, the

limitations were inconsistent with the clinical findings of Sternung and Ludergnani); (2)

the limitations were inconsistent with the overall medical evidence of record (that is, the

                                               11
Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 12 of 19                  PageID #: 940




noted limitations are not bolstered by the evidence); and (3) the limitations are

inconsistent with the claimant’s reported activities of daily living during the period of

adjudication. So, clearly, the ALJ stated with particularity the weight (“little”) afforded to

the medical RFC opinions of Sternung and Ludergnani and the reasons therefor. See

Romeo, supra, 638 Fed.Appx. at 847. And the undersigned finds that “good cause” was

shown for giving the RFC opinions of Sternung and Ludergnani little weight because,

the ALJ is right, the extreme limitations noted are not supported by the clinical evidence

recorded by Sternung (see, e.g., Doc. 9, PageID. 535-549 & 640-45 (objective

observations consistently revealed Smith to be cooperative and engaged in the

interview with appropriate eye contact; no evidence of psychomotor agitation or

retardation; speech was fluent and normal in rate, rhythm, and tone; he was alert and

oriented to person, place, time and situation; his mood appeared good and his affect

congruent; his thought process was organized, linear and goal directed; more often than

not, his thought content revealed no evidence of auditory or visual hallucinations,

delusions or paranoia, and no loose associations, tangentiality or circumstantiality; he

denied suicidal and homicidal ideations; his memory appeared grossly intact; and his

insight and judgment appeared to be intact and adequate)) nor are they consistent with

Smith’s admitted activities of daily living (see id., PageID. 389-96 (functional report

completed by Plaintiff reflects that, on a daily basis, he listens to music, watches

television, walks outside, talks on the telephone, uses the computer, helps care for his

daughter, can take care of all his personal needs, and performs light household chores,

like taking the trash outside, washing the cars, doing dishes, and vacuuming); compare

id. with id., PageID. 107, 119 & 151 (plaintiff’s testimony that he takes online classes,



                                              12
Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 13 of 19                   PageID #: 941




paints, and reads); accord id., PageID. 679, 684 & 697 (Smith told a treatment provider

in late 2018 and early 2019 he was exercising 6 times a week lifting light weights)).7

Accordingly, the Court finds that the ALJ did not err in affording only little weight to the

mental RFC limitation opinions of Sternung and Ludergnani.

       On April 3, 2019, Dr. Jonathan Forester completed a pre-printed check-the-box,

multiple choice and fill-in-the-blank questionnaire form; the opinion reflected thereon

was given “little” weight by the ALJ. (Compare Doc. 9, PageID. 90-91 with id., PageID.

883). Initially, this Court finds it hard to view Dr. Forester’s opinion (see id. (Forester

checked “No” when asked if Smith could “engage in any form of gainful employment on

a repetitive, competitive and productive basis over an eight hour work day, forty hours a

week, without missing more than 2 days of work per month or experiencing frequent

interruptions to his[] work routine due to symptoms of his[] disease or medical

problems”)) as anything other than an opinion regarding whether Smith can hold a job,

which, of course, is a vocational opinion as opposed to a medical one and, as such, a

question reserved to the ALJ/Commissioner. See Hutchinson v. Astrue, 408 Fed.Appx.

324, 328 (11th Cir. Jan. 18, 2011). Nevertheless, even assuming that the ALJ

erroneously concluded that Dr. Forester’s opinion is on an issue reserved to the

Commissioner (see Doc. 9, PageID. 90), any such error in this regard is harmless since

the ALJ also noted that Dr. Forester did “not provide a function-by-function analysis of

the claimant’s limitations” and that his opinion was not “consistent with the medical



       7
               In addition, the undersigned cannot find any error in the ALJ’s statement that
Sternung, as a nurse practitioner, is not an acceptable medical course, since that statement is
absolutely true. See McBride, supra, at *4 (nurse practitioners are not acceptable medical
sources under the social security regulations)).


                                               13
Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 14 of 19                 PageID #: 942




evidence of record, reflecting that the claimant was doing well with his treatment and

exhibiting minimal symptoms.” (Id.). Indeed, not only did Dr. Forester not perform a

function-by-function analysis (compare id. with PageID. 883), he provided no

explanation for his opinion, though supplied plenty of room for doing so (id.); therefore,

his “checkbox” opinion is conclusory and “weak evidence at best.” Mason v. Shalala,

994 F.2d 1058, 1065 (3d Cir. 1993) (“Form reports in which a physician’s obligation is

only to check a box or fill in a blank are weak evidence at best.”); see also Terrell v.

Saul, 2020 WL 2097748, *6 n.9 (S.D. Ala. May 1, 2020) (finding fill-in-the-blank PCEs

for which the physician supplied no medical basis to be conclusory); accord O’Connell

v. Commissioner of Social Security, 2020 WL 1492824, *5 (M.D. Fla. Mar. 27, 2020)

(“Dr. Komar’s opinions are ‘checkbox/fill-in-the-blank’ forms that courts in this District

disfavor. Such forms . . . ‘have limited probative value because they are conclusory and

provide little narrative or insight into the reasons behind the conclusions.’”). Moreover,

the ALJ is correct that Dr. Forester’s opinion is not consistent with the medical evidence

of record (see, e.g., Doc. 9, PageID. 561 (on June 1, 2017, Dr. George McCullars noted

that Plaintiff was physically improved “with resolution of night sweats, no longer w[ith]

daily headaches, mostly resolved muscle pain and he no longer has the flu feeling all

the time[]” and finding on musculoskeletal examination, normal range of motion and

either no tenderness or, at best, mild tenderness in the areas examined); PageID. 715

(on October 3, 2017, Dr. McCullars specifically noted that most of Smith’s myalgias had

resolved, his energy improved, he is free of fever and night sweats, and he has no

headaches; on physical examination of the musculoskeletal system, he again had

normal range of motion and either no tenderness or mild tenderness in all areas



                                             14
Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 15 of 19                PageID #: 943




examined); PageID. 734-35 (Plaintiff presented to the hospital on July 11, 2018, with

complaints of abdominal pain; on physical examination, he was noted to be in no acute

distress, there was no rash, his extremities exhibited normal range of motion, and there

was no lower extremity edema); PageID. 738-39 (Plaintiff presented to the hospital on

December 20, 2017, with reports of nausea and diarrhea; on physical examination he

was noted to be in no acute distress, with normal range of motion of the extremities and

no lower extremity edema)), including Dr. Forester’s own clinical notes. Indeed, on the

date Dr. Forester filled out the pre-printed questionnaire contained in the record (that is,

April 3, 2019), his examination of Smith revealed no significant objective findings (see

Doc. 9, PageID. 456 (Forester’s objective findings included that there was no rash, no

nodes, the chest was clear, the heart was within normal limits, and the abdomen was

soft)). Moreover, just six months earlier, on October 31, 2018, Forester noted Smith was

feeling better and that he moved in a rushed way and reported that he had jogged twice.

(See id., PageID. 882). Based upon the foregoing, therefore, substantial evidence

supports the ALJ’s decision to afford “little” weight to Dr. Forester’s checkbox opinion.

       Finally, the Court considers the mostly marked and extreme limitations reflected

on the mental RFC questionnaire completed by Scott Durrance, a nurse practitioner, on

January 24, 2018 (see Doc. 9, PageID. 587-88), as well as Durrance’s April 11, 2019

opinion that because of his anxiety and depression, Smith “remains extremely and

markedly impaired in his ability to work eight hours a day, forty hours a week at any

exertional level without having to withdraw from a work setting due to symptoms of his

medical condition regardless of any drugs or alcohol use.” (See id., PageID. 888). The

ALJ afforded “no weight” to these opinions principally because Durrance, as a nurse



                                             15
Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 16 of 19              PageID #: 944




practitioner, is not an acceptable medical source. (See id., PageID. 92). However, since

the ALJ made reference to Durrance immediately following his analysis of the opinions

offered Louann Smith, the claimant’s mother, it is clear to the Court that the ALJ also

implicitly rejected Durrance's opinions on the same bases identified for rejecting Ms.

Smith’s opinions, namely that those opinions are “not consistent with the claimant’s

functioning or the other opinions found in the medical evidence of record[]” (id.). See

McBride, supra, at *5.

       As aforesaid, the ALJ principally determined that Durrance’s opinions were due

no weight because he was not an acceptable medical source. (Doc. 9, PageID. 92). The

undersigned finds that this represents a sufficient reason to give Durrance’s opinions no

weight in this case since Durrance alone was responsible for the opinions (and the

impairments on which those opinions are based), there being no indication that

Durrance was treating Smith under the supervision of an acceptable medical source

(see, e.g., Doc. 9, PageID. 166-75, 586-639, & 677-98 (clinical notes all signed solely

by Durrance)), as was the case with Sternung (compare, e.g., id., PageID. 641 (April 27,

2017 progress note electronically authenticated and signed by Ludergnani) with

PageID. 558 (both Ludergnani and Sternung signed the mental RFC form on April 27,

2017)). In other words, because it is clear that “information from ‘other sources’ cannot

establish the existence of a medically determinable impairment[,]” Anteau v.

Commissioner of Social Security, 708 Fed.Appx. 611, 613 (11th Cir. Sept. 14, 2017),

and the record makes apparent that Durrance rendered his opinions based on the very

diagnoses he made (see Doc. 9, PageID. 166-75, 586-639, & 677-98), this Court has no

hesitancy in finding that the ALJ properly afforded no weight to Durrance’s opinions.



                                            16
Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 17 of 19                       PageID #: 945




However, even if it was improper to reject Durrance’s opinions out-of-hand because he

was a non-acceptable medical source, the undersigned finds implicit in the ALJ’s

decision that he was also giving those opinions no weight for the same reasons he gave

Louann Smith’s opinion “little” weight and that is because the opinions of Durrance were

“not consistent with the claimant’s functioning or other opinions found in the medical

evidence of record.” (Id., PageID. 92). In particular, Durrance’s opinions are contrary to

those of the medical expert who testified during the administrative hearing on May 15,

2019, Dr. Nicole Martinez. (See id., PageID. 129-39). Dr. Martinez reviewed all

evidence of record (see id., PageID. 130) and testified that the clinical notes in the

record did not support Durrance’s (or Dr. Ludergnani’s/Sternung’s) opinions regarding

marked and extreme limitations (see id., PageID. 135-36 & 139) but, instead, support

only the following limitations: a mild degree of limitation in the area of understanding,

remembering, and applying information; a moderate degree of limitation in interacting

with others; a moderate degree of limitation in concentration, persistence and pace; and

a mild degree of limitation in managing oneself (see id., PageID. 134). Moreover,

Durrance’s opinions regarding marked and extreme limitations are certainly not

consistent at all with Plaintiff’s activities of daily living, including the ability to

successfully navigate online classes. (See id., PageID. 107 & 119). Accordingly, the

undersigned finds good cause in the record for the ALJ’s conclusion that Durrance’s

opinions were due to be accorded no weight.

       In light of the foregoing and because substantial evidence of record supports the

Commissioner’s determination that Smith can perform the physical and mental




                                                 17
Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 18 of 19                     PageID #: 946




requirements of a range of sedentary work as identified by the ALJ,8 and Plaintiff makes

no argument that this residual functional capacity would preclude his performance of the

sedentary jobs identified by the VE during the administrative hearing (compare id.,

PageID. 85 with id., PageID. 107, 119, 129-39, 151, 160-63, 389-96, 456, 535-53, 561-

70, 576-80, 590-665, 674, 677-98, 715-879 & 882), the Commissioner’s fifth-step

determination is due to be affirmed. See, e.g., Owens v. Commissioner of Social

Security, 508 Fed.Appx. 881, 883 (11th Cir. Jan. 28, 2013) (“The final step asks

whether there are significant numbers of jobs in the national economy that the claimant

can perform, given h[er] RFC, age, education, and work experience. The Commissioner

bears the burden at step five to show the existence of such jobs . . . [and one] avenue[]

by which the ALJ may determine [that] a claimant has the ability to adjust to other work

in the national economy . . . [is] by the use of a VE[.]”(internal citations omitted)); Land

v. Commissioner of Social Security, 494 Fed.Appx. 47, 50 (11th Cir. Oct. 26, 2012) (“At

step five . . . ‘the burden shifts to the Commissioner to show the existence of other jobs

in the national economy which, given the claimant’s impairments, the claimant can

perform.’ The ALJ may rely solely on the testimony of a VE to meet this burden.”

(internal citations omitted)).




       8
                 That Smith has the ability to perform the physical requirements of a range of
sedentary work is supported by the benign objective findings of record (see, e.g., Doc . 9,
PageID. 456, 561, 715, 738-39 & 882), along with the evidence of record regarding the
claimant’s activities of daily living (see id., PageID. 107, 119, 151, 389-96, 679, 684 & 697). And
that Plaintiff has the ability to perform the mental requirements of a range of sedentary work is
supported by the administrative hearing testimony of Dr. Martinez (see id., PageID. 129-39), the
benign objective clinical findings of record (see, e.g., id., PageID. 535-49 & 640-45), and
plaintiff’s demonstrated ability to successfully navigate online courses (see id., PageID. 107 &
119)..


                                                18
Case 1:20-cv-00288-MU Document 19 Filed 04/01/21 Page 19 of 19          PageID #: 947




                                   CONCLUSION

       It is ORDERED that the decision of the Commissioner of Social Security denying

Plaintiff benefits be affirmed.

       DONE and ORDERED this the 1st day of April, 2021.

                                       s/P. Bradley Murray
                                       UNITED STATES MAGISTRATE JUDGE




                                          19
